Citation Nr: 1136657	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine (claimed as L4-5 spinal stenosis/ back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968, and from April 1973 to November 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado, which denied the Veteran's claim of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the Denver RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he sustained a back injury during active duty service when he made a hard landing on the ground during his first parachute jump in airborne school in his first period of active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
As an initial matter, the Board notes that although the Veteran has reported that he was treated for a back injury following a parachute jump in service, review of the service treatment records for his first period of active duty reveals no complaints of, treatment for, or diagnosis of a low back disorder.  His December 1968 separation examination revealed normal findings for the spine.  Similarly, during his November 1972 enlistment examination for his second period of active military service, the Veteran was again found to have normal findings for the spine.  However, a "Report of Special Diseases," prepared by a private physician in conjunction with the November 1972 enlistment examination, reveals that in October 1971, when he was not on active duty service, the Veteran was hospitalized and treated for a lumbosacral strain with left sciatica.  During his March 2011 hearing before the Board, the Veteran confirmed that he had sustained a serious work-related low back injury in 1971, and had been hospitalized twice.  Although he was treated for low back problems several times during this second period of service, his September 1979 separation examination again revealed normal findings for his spine.

In March 2007, the Veteran was afforded a VA compensation and pension  examination.  Review of the examination report, however, shows that despite noting that the Veteran had an in-service history of low back disorders, as well as a history of hospitalization for a lumbosacral strain in 1971, the VA examiner did not provide an opinion as to whether the Veteran's current low back condition had been caused or aggravated by service.  

In this regard, the Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).  

In light of the foregoing, the Board finds that a new VA examination should be obtained to determine the etiology of the Veteran's low back disabilities, to include whether the disorders were aggravated during service.  As such, the Board notes that the Veteran should also be sent updated VCAA information regarding how to substantiate a claim of entitlement to service connection based on aggravation by military service.

In addition, it appears that the most recent VA treatment reports of record are dated September 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any reports of treatment for the Veteran's low back condition since September 2009.  

Finally, as the claims folder also now contains private records (which were not of record at the time of the first VA examination) showing that the Veteran also received post-service treatment for a low back disorder, an attempt should be made to obtain any recent private treatment records that are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of the condition by military service and allow him an appropriate period to respond.
2.  Obtain all available VA treatment records pertaining to the Veteran's current lumbar spine disorder(s) since September 2009 and associate with the claims folder.  Any negative response must be noted in the claims folder.

3.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for a low back disorder since October 2006.  Any records obtained should be associated with the claims folder.  Any negative reply must be noted in the claims folder.

4.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of his current low back disorder(s).  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's previous low back injuries and symptomatology (both prior to, during and after periods of active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  

a.)  For any diagnosis of a chronic, low back disorder found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history (including his 1971 work-related back injury and subsequent hospitalization(s)), as well as his statements and assertions.  Any and all opinions must be accompanied by a complete rationale.

b.)  Alternatively, if the examiner determines that the Veteran has a low back disorder(s) with an onset unrelated to military service, he/she should render an opinion as to whether it is at least as likely as not that the condition, shown by the evidence of record to have been first diagnosed in October 1971, between the Veteran's periods of active duty service, was aggravated (a permanent worsening of the underlying condition, as opposed to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) beyond the course of its natural progression during service.  In addition, the examiner should discuss the effect, if any, that any diagnosed low back disorder(s) has on the Veteran's occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c.) If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

			
							(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


